          Case 1:20-cv-06142-KPF Document 13 Filed 09/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT SOUTHERN
DISTRICT OF NEW YORK



  SELINA KYLE,

                        Plaintiffs,
                                                           Civil Action No. 20-cv-06142 (KPF)
         v.
                                                           NOTICE OF MOTION
  DONALD D. LEWIS,
                                                           ORAL ARGUMENT
                        Defendant.                         REQUESTED

                                                           Hon. Katherine Polk Failla




                  NOTICE OF MOTION TO DISQUALIFY WIGDOR LLP

        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in support

 of Defendants’ Motion to Disqualify Wigdor LLP, and the accompanying Declaration from

 Defendant Donald Lewis with supporting exhibits, Lewis, moves this Court pro se to disqualify

 Wigdor LLP as counsel to Plaintiff in this action.

        PLEASE TAKE FURTHER NOTICE that Defendant respectfully requests oral argument

 upon this motion, at a date and time to be determined by the Court.)

 Dated: New York, New York
        September 24, 2020

                                                 By:    /s/ Donald D. Lewis
                                                       Pro Se
                                                       87 Kings Point Road
                                                       Great Neck, NY 11024
                                                       516-441-2595
                                                       Donlewisdl87@gmail.com
                                                       Defendant
